DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 03/25/22 (“Amend.”), in which: claims 1-4, 6-10 and 18-20 are amended; claims 15-17 are cancelled; and the rejection of the claims are traversed.  Claims 1-14 and 18-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 03/25/22 have been fully considered but are not persuasive.  
Applicant argues on page 13 of the instant Remarks:
In particular, as shown in FIG. 3 of Kawae which is reproduced above, transistor M3 is connected between a gate and a source/drain terminal of the transistor M1. In this regard, the transistor M3 is not connected between a gate terminal of the transistor M1 and a data line.
Therefore, Kawae does not teach or suggest “constant current control circuitry configured to supply the current to the light-emitting element, the constant current control circuitry comprising a first transistor and a second transistor that is connected between a data line and a gate terminal of the first transistor,” as claimed.

The examiner respectfully disagrees.  The claim language can be construed as having electrical connections.  Therefore, Kawae teaches the above limitations.  The examiner suggests using language as “directly connected or directly between” to remove the broadest reasonable interpretation of “connected.”




Allowable Subject Matter
Claims 2, 3, 5-8, 10-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the amendment to Claim 1 recites “the constant current control circuitry comprising a first transistor and a second transistors that is connected between a data line and a gate terminal of the first transistor.”  However, it is unclear how the constant current control can be between the data line and itself (comprises the first transistor).  After reviewing Fig. 4 of the instant application, the examiner suggests rewriting the amendment to “comprising a first transistor and a second transistor, wherein the second transistor is connected between...” assuming this was the intention of the amendment.  For the purpose of furthering prosecution, the amendment will be viewed with the above interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 9, 18 and 19 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Kawae  (US Publication 2014/0049182).    
Regarding independent claim 1, Kawae teaches a display device comprising: 
a plurality of pixel circuits (100, Fig. 1) each comprising: a light-emitting element (EL, Fig. 3); 
a pulse width modulation (PWM) control circuitry configured to control whether to supply current to the light-emitting element; (PWM controller, 300.  Kawae discloses implementing PWM light emission control by controlling the on/off operation of transistor, M2 using data from the DATA line and SCAN signal, which controls transistor, M4 in [0064]);
a constant current control circuitry configured to supply the current to the light-emitting element, the constant current control circuitry comprising a first transistor and a second transistor that is connected between a data line and a gate terminal of the first transistor, (Constant current circuit, 200 comprising a first transistor, M1 and a second transistor, M3.  Wherein the second transistor, M3 is electrically connected between the data line, DL and the gate terminal of the first transistor, M1);
wherein the constant current control circuitry, the PWM control circuitry, and the light-emitting element are connected in series between a first power line and a second power line to supply the current to the light-emitting element; (Figs. 2/3 illustrates the above components in series between a first power line, Von and ELVSS. [0041]);
and a transistor configured to turn off the light-emitting element during a constant current setting period, the transistor being provided between the first power line and the constant current control circuitry (Kawae teaches of having a constant current setting period, SP, which occurs during a black period. The black period is a state where the LED is in a non-light emission state  [0050]).
Regarding dependent claim 9, Kawae teaches the display device of claim 1, wherein: 
constant current setting is commonly performed by the constant current control circuitry with respect to the plurality of pixel circuits, and (The constant current setting is commonly performed by the controller via signal IL, illustrated in Fig. 1 (across each row) and Fig. 3);
PWM control is individually performed by the PWM control circuitry with respect to rows of the plurality of pixel circuits (PWM control is specific to the data line, data values and related to pixels of a same column and therefore is considered individually controlled with respect to rows).
Regarding independent claim 18, Kawae teaches a driving method of a display device including a plurality of pixel circuits,
wherein each one of the plurality of pixel circuits comprises:
 a constant current control circuitry, (Constant current controller, 200, Fig. 3);
 a pulse width modulation (PWM) control circuitry and a light-emitting element, the PWM control circuitry being configured to control whether to supply current to the light-emitting element, (PWM controller, 300.  Kawae discloses implementing PWM light emission control by controlling the on/off operation of transistor, M2 using data from the DATA line and SCAN signal, which controls transistor, M4 in [0064]);
and the constant current control circuitry comprising a first transistor and a second transistor that is connected between a data line and a gate terminal of the first transistor, (Constant current circuit, 200 comprising a first transistor, M1 and a second transistor, M3.  Wherein the second transistor, M3 is electrically connected between the data line, DL and the gate terminal of the first transistor, M1);
the light-emitting element being connected in series with the constant current control circuitry and the PWM control circuitry between a first power line and a second power line to supply the current to the light-emitting element, and (Figs. 2/3 illustrates the above components in series between a first power line, Von and ELVSS. [0041]);
a transistor configured to turn off the light-emitting element during a constant current setting period, the transistor being provided between the first power line and the constant current control circuitry, (Kawae teaches of having a constant current setting period, SP, which occurs during a black period. The black period is a state where the LED is in a non-light emission state  [0050]).
the driving method comprising:
initializing a transistor of the PWM control circuitry after start of a constant current setting period; and (Fig. 5, illustrates times 1-8 of the constant current setting period, SP.  When the SCAN line goes low, transistor, M4 is initialized (turned on));
restoring the transistor of the PWM control circuitry to a state before the constant current setting period before start of a sub-frame period (Before the start of the SP at time (1), the transistor was in an off state as SCAN signal was high.  At the end of SP, the transistor is turned off again. Referring to Fig. 4, SP occurs before a sub-frame.  Therefore, the transistor is off before the start of a sub-frame).
Regarding dependent claim 19, Kawae teaches the driving method of claim 18, wherein 
when a gate-source voltage of a transistor of the constant current control circuitry is set, a transistor of the PWM control circuitry is in a conducting state (Fig. 5 illustrates a timing ((4, 5)) when the SCAN signal is low, which would turn on transistor, M4 of the PWM controller and occurs during a time when the gate-source voltage of transistor, M3 of the constant current controller is set (turned on)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawae   (US Publication 2014/0049182) in view of Kohno (US Publication 2008/0218452).
Regarding dependent claim 4, Kawae teaches the display device of claim 1, further comprising:
a timing controller... and connected to the first gate line.
 (Timing controller, 80, [0027]);
Although Kawae discloses a timing controller, which is electrically connects to first gate lines via other components, Kawae does not explicitly teach:
a timing controller including an inverter circuit or a switching element...
However, in the same field of endeavor, Kohno illustrates in Fig. 2 and discloses in [0068] of having a switching element (a switch) within the timing controller.
Kawae teaches a base process/product of having a timing controller in a display device, which the claimed invention can be seen as an improvement in that the display device has a constant current circuit for suppressing a threshold voltage variation of a transistor. Kohno teaches a known technique of a timing controller having a switch element (any switch) that is comparable to the base process/product.
Kohno’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kawae and the results would have been predictable and resulted in a timing controller including a switching element, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2004/0246202 to Yamashita discloses a display device having a PWM circuit but does not disclose the remaining limitations in the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693